Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       03-MAR-2021
                                                       12:47 PM
                                                       Dkt. 13 ODAC
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAI‘I,
                   Petitioner/Plaintiff-Appellee,

                                vs.

                        DESMOND C.K. PULGADOS,
                   Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX; CASE NOS. 2PC161001012, 2CPC-XX-XXXXXXX,
        2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
               2CPC-XX-XXXXXXX, and 2CPC-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner State of Hawaiʻi’s application for writ of

certiorari, filed on January 19, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, March 3, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Todd W. Eddins